DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nysten (U.S. Patent No. 4,751,773).
As for Claim 1, Nysten discloses a male snap button (20) comprising:
a male snap body (body 20) made of metal (see Col. 5 lines 37-38); and
a fixing member (33) configured for fixing the male snap body to a fabric (see Figs. 4-5),
wherein the male snap body comprises:
a male-side engagement part (23) in annular shape, capable of being removably engaged with a female-side engagement part (10) of a female snap button (see Figs. 1-3), and a plurality of claws (21),
wherein the male-side engagement part defines an opening (28) that exposes the fabric inside in a radial direction thereof,

a of the opening (diameter of 28) is greater than a length in the radial direction from an outside edge of the opening (28) in the radial direction to an outside edge of the male snap body (20) in the radial direction (see Figs. 1-4), and
the fixing member comprises a claw accommodation part (35) configured to receive the plurality of claws (21).
2. (Original) The male snap button according to claim 1, wherein
the male-side engagement part  comprises an inside peripheral wall (interior perimeter wall of 28) that defines the opening, and
the plurality of claws (21) extends from the inside peripheral wall (see Fig. 3).
3. (Currently amended) The male snap button according to claim 1, wherein
the fixing member, comprises an annular inclined part (36) configured for guiding the plurality of claws to the claw accommodation part (see Figs. 4-5).
As for Claim 4, Nysten discloses a female snap button (10) comprising: 
a female snap body (body of 20); and 
a fixing member (33) configured for fixing the female snap body to a fabric, wherein the female snap body comprises: 
a female-side engagement member (23) in annular shape, capable of being removably engaged with a male-side engagement part (54) of a male snap button (see Figs. 1-5 and 7), 
an annular member (10) made of metal, including a holding part (12) that holds the female-side engagement member, and 
a plurality of claws (21) made of metal, wherein the female-side engagement member or the annular member defines an opening (28) that exposes the fabric inside in a radial direction thereof, a diameter of the opening (diameter of 28) is 
5. (Original) The female snap button according to claim 4, wherein the annular member comprises a bottom wall (bottom wall of 23), the plurality of claws (21) extends from a radially inside edge (see Figs. 1-4) of the bottom wall, and the radially inside edge of the bottom wall (see Figs. 1-4) and proximal edges of each of the plurality of claws (see Figs. 1-4) define the opening (28).	
6. (New) The male snap button according to claim 2, wherein the fixing member (30, 30a) comprises an annular inclined part (36) configured for guiding the plurality of claws (21) to the claw accommodation part (see Figs. 4-5).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M UPCHURCH whose telephone number is (571)270-7957. The examiner can normally be reached 6AM-3PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID M UPCHURCH/               Examiner, Art Unit 3677